Citation Nr: 1147282	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  07-39 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected valvular heart disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The Veteran had active service from March to June 1985, and from September 1985 to November 2006.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, inter alia, granted service connection and assigned a noncompensable rating for valvular heart disease.  The case was previously before the Board in February 2010, and was remanded for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review of the issues decided herein.  Stegall v. West, 11 Vet. App. 268 (1998).  

In an August 2011 rating action, the RO increased the rating for valvular heart disease to 10 percent, effective from December 2006, the effective date of the grant of service connection.  A claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and a claim remains in controversy where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this appeal continues. 


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's valvular heart disease has not been manifested by a workload of less than 7 METs resulting in fatigue, dyspnea, and syncope, and there is no chronic congestive heart failure or left ventricular dysfunction.  



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for aortic valvular heart disease are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7000 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no assertion regarding defective notice.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  Complete notice was sent in May 2008 and February 2010 letters, and the claim was readjudicated in supplemental statements of the case in June 2009 and August 2011.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology and severity of disabilities.  The remand directives instructed the RO to obtain a copy of a February 2008 echocardiogram (EKG) which was referenced in a prior examination but was not present in the claims file.  In response, the RO obtained a full copy of the Veteran's VA treatment records spanning the relevant time period, but the report was not found.  The Board notes that the examiner did not specify whether the EKG was a VA record or a private treatment record, and the Veteran did not provide any information about private treatment records that should be requested.  Without more information, VA is unable to attempt to locate the record in question.  The Board finds that VA has satisfied its duty to assist the Veteran in this regard.  

All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Increased Rating for Valvular Heart Disease

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, separate ratings can be assigned for separate periods of time based on facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture presented more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

The Veteran is seeking an initial disability rating in excess of 10 percent for service connected valvular heart disease.  The Veteran's service-connected aortic stenosis/congenitally bicuspid aortic valve (heart disease) is currently evaluated under Diagnostic Code (DC) 7000, valvular heart disease.  Under that DC, a 10 percent rating is warranted where a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication is required.  A 30 percent evaluation is warranted when there is a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year; or when there is a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The maximum 100 percent evaluation is warranted when there is chronic congestive heart failure; or when there is a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 100 percent evaluation is also warranted during active infection with valvular heart damage and for three months following cessation of therapy for the active infection.  38 C.F.R. § 4.104 (DC 7000). 

In addition, evaluation of specified cardiovascular disorders, to consist of those rated under Diagnostic Codes 7000 through 7007, 7011, and 7015 through 7020, must be made according to the following provisions: (1) In all cases, whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained.  (2) Even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, MET testing is required except when there is a medical contraindication; when the left ventricular ejection fraction has been measured and is 50 percent or less; when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; or when a 100 percent evaluation can be assigned on another basis.  (3) If left ventricular ejection fraction (LVEF) testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the L VEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the Veteran's cardiovascular disability.  38 C.F.R. § 4.100.  

Service treatment records reflect that the Veteran was treated in September 2006 with complaints of chest pain and shortness of breath.  An EKG of that date was normal.  During her separation physical examination, she reported that mild aortic valve insufficiency was diagnosed in 2003.  

The Veteran was afforded an examination by VA in October 2006, in which she reported a history of angina beginning in service, as well as mild aortic valve insufficiency and coronary artery disease, which had existed since 2003.  She described intermittent symptoms of shortness of breath and dizziness, which occurred up to 5 times per month and lasted for an hour each time.  She had had no attacks in the past year, and her ability to perform daily tasks was not compromised during flare ups.  There was a history of rheumatic heart disease since 2002, but the Veteran was not receiving any treatment for her condition.  She was required to follow up with her doctor once every three years, but there was otherwise no functional impairment.  On examination, a grade II/IV heart murmur was detected.  There was no evidence of congestive heart failure, cardiomegaly, or cor pulmonale.  The EKG results were abnormal, indicating mild to moderate aortic insufficiency, mild mitral regurgitation, and ejection fraction of 60 percent.  The examiner estimated the METS level as 7.  He diagnosed valvular heart disease but found no evidence of angina or coronary artery disease.  An x-ray of August 2006 showed normal findings in the thoracic aorta.  

The Veteran was afforded a VA examination of her heart in May 2008.  The examiner reviewed the claims file, noting that the Veteran was not followed by cardiology and did not receive any treatment for her heart condition.  The Veteran described symptoms of heaviness in the chest which occurred several times a day unrelated to any activity.  While there was no shortness of breath, palpitations, dizziness, or syncope associated with the heaviness, the Veteran reported limited tolerance for exercise and climbing stairs due to shortness of breath.  There were no signs of left ventricular dysfunction, congestive heart failure, or arrhythmia.  The examiner estimated MET level to be 8 to 10, since ejection fraction was normal.  Although the examiner made reference to an EKG done in February 2008, he did exercise stress test nor provide any medical reason why such tests could not be performed.  He diagnosed valvular heart disease with mild to moderate mitral regurgitation.  

Pursuant to the Board's remand instructions, the Veteran was afforded a VA cardiovascular examination in June 2010.  The examiner stated that he had thoroughly reviewed the claims file.  He noted that the Veteran did not take any medications for her heart problem.  The examiner stated that exercise testing was contraindicated because the Veteran had spinal fusion which made it difficult for her to walk on the machine.  He noted that her reported exercise tolerance was 3 to 4 blocks and was limited by back pain as well as fatigue.  The examiner noted that an EKG was done, which reflected that sinus rhythm, size of the left ventricle, left ventricular wall thickness, and left ventricular systolic function were all normal.  Left ventricular function by ejection fraction was 60 percent.  Based on these findings, the examiner estimated her METs to be 7 to 8.  He diagnosed mild mitral annular calcification with mild to moderate mitral regurgitation, mild trace of tricuspid regurgitation, and mild trace of aortic regurgitation noted.  There were no signs of congestive heart failure, and the Veteran was considered asymptomatic.  

After carefully reviewing the relevant evidence, the Board concludes that a disability rating in excess of 10 percent is not warranted for the Veteran's valvular heart disease.  The most recent VA examination indicates that there is no cardiac hypertrophy or dilatation and left ventricle ejection fraction is within normal limits.  The Veteran does not require continuous medication to control her condition.  There is no evidence of congestive heart failure.  Based on her report of being able to walk 3 to 4 blocks before onset of shortness of breath, the examiner reasonably assessed her workload as 8 to 10 METs.  Although the earlier examiners did not specify why an exercise test could not be performed, their findings were consistent with those of the most recent examination.  These findings are contemplated by the currently-assigned 10 percent rating.  Therefore, the claim for an increased rating is denied. 

The most recent VA examiner noted that the Veteran was not employed, but was working as "a housewife."  The discussion above reflects that the symptoms of the Veteran's cardiac disability are contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Further, there is no evidence that the Veteran is not working because of her service-connected cardiac condition.  Thus, consideration of a total rating for compensation based on individual unemployability (TDIU) is not raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

	
ORDER

An initial disability rating in excess of 10 percent for valvular heart disease is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


